Fourth Court of Appeals
                                         San Antonio, Texas
                                              December 17, 2021

                                             No. 04-21-00552-CV

                                        IN RE Christine HORTICK,
                                                 Relator

                                      Original Mandamus Proceeding 1

                                                    ORDER

Sitting:          Patricia O. Alvarez, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

       On December 15, 2021, Relator Christine Hortick filed an emergency petition for a writ
of mandamus: She challenged the certification by Respondent Monica Alcantara, Bexar County
Democratic Party Chairwoman, of the name of Shannon Roberta Salmón for the Democratic
Primary ballot for the 225th District Court of Bexar County.
       On December 16, 2021, Hortick filed an emergency motion to stay the certification to the
Secretary of State by Alcantara.
        The same day, we granted Hortick’s request for a stay, we ordered Alcantara to not
certify the name of Shannon Roberta Salmón for the ballot for the 225th District Court of Bexar
County pending further order of this court, and we ordered Alcantara to file a response.
       On December 17, 2021, Alcantara filed a response; Salmón also filed a response, which
requested sanctions against Hortick.
        Having considered the petition, the record, Hortick’s emergency motion, and Alcantara’s
and Salmón’s responses, we conclude Hortick is not entitled to the relief sought. Accordingly,
we lift our December 16, 2021 stay. Hortick’s petition for writ of mandamus and Salmón’s
request for sanctions are denied.
           Opinion to follow.


1
 This proceeding arises out of Relator’s challenge to the certification of Shannon Roberta Salmón as a candidate for
the 225th District Court in Bexar County, Texas. See TEX. ELECT. CODE ANN. § 273.061(a) (“[A] court of appeals
may issue a writ of mandamus to compel the performance of any duty imposed by law in connection with the
holding of an election or a political party convention, regardless of whether the person responsible for performing
the duty is a public officer.”).
     It is so ORDERED on December 17, 2021.
                                              PER CURIAM


ATTESTED TO: _________________________
                Michael A. Cruz,
                Clerk of Court